FILED
                             NOT FOR PUBLICATION                             JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUMAH THOMAS MOORE-ALI,                          No. 08-15424

               Plaintiff - Appellant,            D.C. No. 05-VC-03201-SBA

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jumah Thomas Moore-Ali, a California state prisoner, appeals pro se from

the district court’s order denying him leave to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging that defendants violated his constitutional rights.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and review for an abuse of

discretion its denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920
F.2d 614, 616 (9th Cir. 1990). We affirm.

      Moore-Ali does not contest on appeal that he is a three-strikes filer, and the

district court properly determined that he did not show that the denial of Halal meat

placed him “under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g).

      AFFIRMED.




                                          2                                    08-15424